DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s amendment and arguments filed 3 December 2020 have been entered and considered.  All rejections not reiterated herein have been withdrawn.

Election/Restrictions
Newly submitted claims 138 and 139 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the originally claimed invention is drawn to a method and new claims 138 and 139 are drawn to a kit.  The inventions are independent or distinct, each from the other because: Inventions of a) the originally claimed invention and b) claims 138-139 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the kit of claims 138 and 139 can be used in a materially different process such as separation of analyte from a sample.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The product can be used in a materially different process so a search for the product would not necessarily encompass a search for the originally claimed method.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

s 138 and 139 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 51-52 and 57 remain withdrawn due to the species election issued 1 April 2020.  Applicant elected SEQ ID NO: 1 from group B and an antibody from group C.  Claims 51-52 and 57 are non-elected species and are withdrawn accordingly.  New claim 137 is similarly drawn to a non-elected species and is also withdrawn.
Claims 117-126 are rejoined with the examined claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-30, 32-33, 35-36, 38-42, 45, 48-50, 54-56, 58, 61, 107, 109 and 117-136 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26-29, 32, 37-38, 48-49, 54-56, 107, 109, 117-132 and 135 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs et al. (US 2015/0151298) in view of Tatnell et al. (US 2012/0258474).
Hobbs et al. teach a method of assessing a level of secretion of an analyte by a biological micro-object, the method comprising:
introducing the biological micro-object into a sequestration pen of a microfluidic device (par. 3), wherein the microfluidic device comprises an enclosure having a flow region (par. 3), wherein the sequestration pen is fluidically connected to the flow region by a single opening (connection region is part of the sequestration pen and connects to the flow region by a single opening as illustrated as 452, Fig. 4C; par. 86), and wherein the sequestration pen contains a first fluidic medium (isolation structure that is part of 
allowing the biological micro-object to secrete the analyte into the first fluidic medium within the sequestration pen (par. 4, 167 and 169);
introducing a second fluidic medium into the flow region for a first period of time (flow region contains flow of first fluidic medium, which is interpreted as the claimed second fluidic medium, par. 3 and 165), wherein the second fluidic medium comprises a plurality of reporter molecules (assay reporter is loaded into the flow region for an incubating period of time, par. 162-164 and 167-168), and wherein each reporter molecule comprises: a binding component configured to bind the secreted analyte (second affinity agent, 2322, of label, par. 181, Fig. 22 and 23); and a detectable label (label L contains a labeling substance, par. 181, Fig. 22 and 23; fluorescent label, par. 184);
allowing a portion of the plurality of reporter molecules to diffuse into the sequestration pen and bind to the analyte secreted therein (medium within the flow region diffuses into the pen, par. 100 illustrated in Fig. 5; fluidic medium, 1910, is illustrated as diffusing into the sequestration pens, 436, 438 and 440, at proximal opening, 452, Fig. 19 and 20; secreted analyte remain within the channel for detection therefore the reporter molecules must diffuse into the sequestration pen, par. 172), thereby producing a plurality of a fluorescently labeled reporter molecule:secreted analyte complexes (complexes formed, Fig. 22 and 23, par. 181-182, the label is a luminescent label, par. 184, the secreted analyte is an antibody which is soluble, 1904, Fig. 23; and the second affinity agent is the binding component and is an antibody or 
detecting reporter molecules located within an area of interest within the microfluidic device, wherein the area of interest includes at least a portion of the sequestration pen and extends along an axis of diffusion between the sequestration pen and the flow region of the microfluidic device (detection occurs at internal to the proximal opening of the sequestration pen to the flow region, par. 173 and 178; 2002 Figs. 20 and 21; area of interest, 2002, is imaged and is located along an axis of diffusion from within the sequestration pen to out into the flow region, Fig. 20; par. 172 and 178).
	Hobbs et al. fail to specifically teach the fluorescent label being soluble.
	Tatnell et al. teach a method comprising conjugating antibodies to cyanine dyes, which are water soluble and useful as fluorescent labels (par. 196), in order to provide antibody labeling (par. 196).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the optical label in the method of Hobbs et al., a soluble fluorescent label as taught by Tatnell et al. because Hobbs et al. is generic with respect to the type of fluorescent label that can be attached to the binding component and one would be motivated to use the appropriate fluorescent label depending on the economics and availability of components.  Furthermore, the soluble cyanine dyes of Tatnell provide the advantage of an intense, highly fluorescent signal (Tatnell, par. 196). 

	When the soluble fluorescent label of Tatnell is used as the fluorescent label in the complex with the soluble antibody binding component and soluble antigen secreted analyte of Hobbs, the complex of the label, binding component and secreted analyte is considered soluble as required by the instant claims.
With respect to claim 27, Hobbs et al. teach the flow region comprising a microfluidic channel (par. 4), wherein the sequestration pen has an isolation region and a connection region fluidically connecting the isolation region to the microfluidic channel (par. 4), wherein the connection region comprises a proximal opening to the microfluidic channel having a width of 50 -100 microns, which full falls within the recited range of 10 to 100 microns (par. 105) and a distal opening to the isolation region (par. 86), and wherein a length of the connection region from the proximal opening to the distal opening is 100 to 500 microns, which is at least 1x the width of the proximal opening of the connection region (par. 108).
	With respect to claim 28, Hobbs et al. teach expanding the biological micro-object within the sequestration pen into a clonal population of biological micro-objects (stimulated growth of the micro-objects, par. 169 and 209).
	With respect to claim 29, Hobbs et al. teach perfusing the flow region with a culturing medium, wherein the perfusing occurs after introducing the biological micro-object into the sequestration pen and before introducing the second fluidic medium into the flow region (par. 232).

	With respect to claim 38, Hobbs et al. teach detecting the reporter molecules located within the area of interest comprises measuring an intensity of a detectable signal coming from the area of interest, wherein the detectable signal emanates from the detectable label of reporter molecules located in the area of interest (par. 172-173).
	With respect to claims 48 and 49, Hobbs et al. teach the binding component of the reporter molecule comprising a protein, which necessarily comprises an amino acid (affinity agent is an antibody, Protein A or Protein G, par. 186).
	With respect to claims 54-56, Hobbs et al. teach the detectable label is a fluorescent label (par. 184) and the analyte secreted by the biological micro-object comprises a protein that is an antibody (par. 169-170).
	With respect to claim 107, Hobbs et al. teach the area of interest comprises an image area corresponding to an area within the sequestration pen that is most sensitive for measuring analyte concentration, least sensitive to the position of biological micro-objects in the sequestration pen and extends along an axis of diffusion between the sequestration pen and the flow region (2002, Fig. 20; par. 178).  Although Hobbs et al. do not specifically teach fluctuations, the highest concentration of analyte components occurs in the area of interest and therefore would correspond to being most sensitive for analyte concentration fluctuations and least sensitive for positioning. 
With respect to claim 109, Hobbs et al. teach the method is automated (par. 83).
	With respect to claims 117-120, Hobbs et al. teach the length of the connection region being at least 1.5 or 2 times the width of the proximal opening (par. 111), the 
	With respect to claims 121 and 122, Hobbs et al. teach the flow region comprising the width of the microfluidic channel at the proximal opening of the connection region being between 50 and 500 microns (par. 105) and the height of the microfluidic channel at the proximal opening of the connection region is between 20 and 100 microns (par. 106).
	With respect to claim 123, Hobbs et al. teach the volume of the sequestration pen being 8x105 cubic microns (par. 116), which falls within the recited range of between 5x105 to 1x107- cubic microns.
	With respect to claims 124-126, Hobbs et al. teach the biological micro-objects being eukaryotic mammalian cells or fungal cells (par. 43-44).
	With respect to claims 127 and 128, Hobbs et al. teach determining a diffusion profile of the complex within the area of interest along a portion of the axis of diffusion between the sequestration pen and the flow region (penetration depth of the secondary flow is the diffusion profile of the complex within the area of interest, par. 100) by determining a diffusion profile signal (par. 103).
With respect to claim 129, Hobbs et al. teach a method of assessing a level of secretion of an analyte by a biological micro-object disposed within a microfluidic device (par. 3), the method comprising:
secreting the analyte from the biological micro-object into a first fluidic medium within a sequestration pen of a microfluidic device (par. 4, 167 and 169), wherein the microfluidic device comprises an enclosure having a flow region (par. 3), wherein the 
introducing a second fluidic medium into the flow region for a first period of time (flow region contains flow of first fluidic medium, which is interpreted as the claimed second fluidic medium, par. 3 and 165), wherein the second fluidic medium comprises a plurality of reporter molecules (assay reporter is loaded into the flow region for an incubating period of time, par. 162-164 and 167-168), and wherein each reporter molecule comprises: a binding component configured to bind the secreted analyte (second affinity agent, 2322, of label, par. 181, Fig. 22 and 23); and a detectable label (label L contains a labeling substance, par. 181, Fig. 22 and 23; fluorescent label, par. 184);
diffusing a portion of the plurality of reporter molecules into the sequestration pen (medium within the flow region diffuses into the pen, par. 100 illustrated in Fig. 5; fluidic medium, 1910, is illustrated as diffusing into the sequestration pens, 436, 438 and 440, at proximal opening, 452, Fig. 19 and 20);
binding diffused reporter molecules to the analyte within the first fluidic medium within the sequestration pen, thereby producing a plurality of fluorescently labeled reporter molecule:secreted analyte complexes (secreted analyte remain within the channel for detection therefore the reporter molecules must diffuse into the sequestration pen, par. 172; complexes formed, Fig. 22 and 23, par. 181-182, the label is a luminescent label, par. 184, the secreted analyte is an antibody which is soluble, 1904, Fig. 23; and the second affinity agent is the binding component and is an antibody 
detecting complexes located within an area of interest within the microfluidic device, wherein the area of interest includes at least a portion of the sequestration pen and extends along an axis of diffusion between the sequestration pen and the flow region of the microfluidic device (detection occurs at internal to the proximal opening of the sequestration pen to the flow region, par. 173 and 178; 2002 Figs. 20 and 21; area of interest, 2002, is imaged and is located along an axis of diffusion from within the sequestration pen to out into the flow region, Fig. 20; par. 172 and 178).
	Hobbs et al. fail to specifically teach the fluorescent label being soluble.
	Tatnell et al. teach a method comprising conjugating antibodies to cyanine dyes, which are water soluble and useful as fluorescent labels (par. 196), in order to provide antibody labeling (par. 196).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the optical label in the method of Hobbs et al., a soluble fluorescent label as taught by Tatnell et al. because Hobbs et al. is generic with respect to the type of fluorescent label that can be attached to the binding component and one would be motivated to use the appropriate fluorescent label depending on the economics and availability of components.  Furthermore, the souble cyanine dyes of Tatnell provide the advantage of an intense, highly fluorescent signal (Tatnell, par. 196). 

	When the soluble fluorescent label of Tatnell is used as the fluorescent label in the complex with the soluble antibody binding component and soluble antigen secreted analyte of Hobbs, the complex of the label, binding component and secreted analyte is considered soluble as required by the instant claims.
	With respect to claim 130, Hobbs et al. teach detecting the reporter molecules located within the area of interest comprises measuring an intensity of a detectable signal coming from the area of interest, wherein the detectable signal emanates from the detectable label of reporter molecules located in the area of interest (par. 172-173).
With respect to claim 131, Hobbs et al. teach expanding the biological micro-object within the sequestration pen into a clonal population of biological micro-objects (stimulated growth of the micro-objects, par. 169 and 209).
	With respect to claim 132, Hobbs et al. teach perfusing the flow region with a culturing medium, wherein the perfusing occurs after introducing the biological micro-object into the sequestration pen and before introducing the second fluidic medium into the flow region (par. 232).
With respect to claim 135, Hobbs et al. teach the binding component of the reporter molecule comprising a protein (affinity agent is an antibody, Protein A or Protein G, par. 186).

Claims 26, 28-30, 33, 38-42, 44, 48-49, 54-56, 58, 61, 107, 109, 129, 130 and 132-135 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2013/0115606) in view of Tatnell et al. (US 2012/0258474).
Hansen et al. teach a method of assessing a level of secretion of an analyte by a biological micro-object comprising:
introducing the biological micro-object into a sequestration pen of a microfluidic device (transfected CHO cells loaded into chambers of a microfluidic platform-chambers are the sequestration pens, par. 298), wherein the microfluidic device comprises an enclosure having a flow region, wherein the sequestration pen is fluidically connected to the flow region by a single opening, and wherein the sequestration pen contains a first fluidic medium (chamber, 12, is the sequestration pen and channel 14 is the flow region, though there is an inlet and outlet, the chamber is considered to be connected to the flow region via the single opening at the top of the chamber, Fig. 4; par. 283);
allowing the biological micro-object to secrete the analyte into the first fluidic medium within the sequestration pen (human IgG1 antibodies are secreted during the incubation period as illustrated in Fig. 23c, par. 298);
introducing a second fluidic medium into the flow region for a first period of time, wherein the second fluidic medium comprises a plurality of reporter molecules each comprising a binding component configured to bind the secreted analyte and a detectable fluorescent label (solution of labeled detection antibody loaded into the chambers, par. 298; label is fluorescent, par. 298);
allowing a portion of the reporter molecules to diffuse into the sequestration pen and bind to the analyte secreted therein, thereby producing a plurality of fluorescent 
detecting reporter molecules located within an area of interest within the microfluidic device, wherein the area of interest includes at least a portion of the sequestration pen (par. 298) and extending along an axis of diffusion between the sequestration pen and the flow region (area of interest is imaged where cells are located which is where diffusion occurs and is therefore considered present along an axis of diffusion, par. 249).
Hansen et al. teach the binding component of the reporter molecule and the secreted analyte being soluble, but do not specifically teach the fluorescent label being soluble and therefore do not teach a soluble RMSA complex.
Tatnell et al. teach a method comprising conjugating antibodies to cyanine dyes, which are water soluble and useful as fluorescent labels (par. 196), in order to provide antibody labeling (par. 196).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the fluroescent label in the method of Hansen et al., a soluble fluorescent label as taught by Tatnell et al. because Hobbs et al. is generic with respect to the type of fluorescent label that can be attached to the binding component and one would be motivated to use the appropriate fluorescent label depending on the economics and availability of components.  Furthermore, the souble cyanine dyes of Tatnell provide the advantage of an intense, highly fluorescent signal (Tatnell, par. 196). 

	When the soluble fluorescent label of Tatnell is used as the fluorescent label in the complex with the soluble antibody binding component and soluble antigen secreted analyte of Hansen, the complex of the label, binding component and secreted analyte is considered soluble as required by the instant claims.  It is noted that though the secreted analyte of Hansen is also attached to a polystyrene bead, the polystyrene bead is not considered part of the claimed RMSA complex.
With respect to claim 27, Hansen et al. teach the flow region comprising a microfluidic channel (flow channel with dimensions 13 micronx100 micron, par. 279), wherein the sequestration pen has an isolation region (bottom of the well where cells, 50, settle, Fig. 4) and a connection region fluidically connecting the isolation region to the microfluidic channel (area above the bottom of the well between the bottom of the well and the opening to the flow channel, Fig. 4), wherein the connection region comprises a proximal opening to the microfluidic channel having a width of between 10 microns and 160 microns (chamber dimensions, par. 279), and wherein a length of the connection region from the proximal opening to the distal opening is greater than one times the width of the proximal opening of the connection region (aspect ratio, par. 104, may be 1:2, par. 278, which indicates that the height of the chamber is 2 times the width of the width of the chamber, which is equivalent to the width of the proximal opening, which falls within the recited range of the claim).

With respect to claim 28, Hansen et al. teach expanding the biological micro-object within the sequestration pen into a clonal population of biological micro-objects (par. 33 and 112).
With respect to claims 29 and 30, Hansen et al. teach perfusing the flow region with a culturing medium after introducing the biological micro-object, but before introducing the second fluidic medium into the flow region (par. 13, 19, 27, 28 and 84), 
With respect to claim 32, Hansen et al. tech the first period of time is about 20 minutes (par. 298), but fail to teach the first period of time being about 30 to about 60 minutes.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 32 are for any particular purpose or solve any stated problem, and the prior art teaches that the isolation period may be varied depending on the desired time for binding.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the analyte labeling art.
With respect to claim 33, Hansen et al. teach introducing a third fluidic medium into the flow region for a second period of time and allowing at least a portion of unbound reporter molecules to diffuse out of the sequestration pen (wash extensively to remove any unbound fluorescent antibody, par. 298; diffusion occurs in the sequestration pen, par. 84 and 91), wherein detecting the reporter molecules located 
With respect to claims 35 and 36, Hansen et al. teach a third fluidic medium introduced to wash for a second period of time (par. 70), but fail to teach the second period of time selected based on modeling and being between 20 and 50 minutes.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claims 35 and 36 are for any particular purpose or solve any stated problem, and the prior art teaches that the selected second period of time may be varied depending on the amount of time required to extensively wash the unbound reporter molecules (par. 70).  Absent unexpected results, it would have been obvious for one of ordinary skill to 
With respect to claim 38, Hansen et al. teach detecting the reporter molecules located within the area of interest comprises measuring an intensity of a detectable signal coming from the area of interest, wherein the detectable signal emanates from the detectable label of reporter molecules located within an area of interest (par. 29, 32, 33 and 70).
With respect to claim 39, Hansen et al. teach measuring an intensity of a background signal within the area of interest; and determining a background-subtracted signal intensity by subtracting the intensity of the background signal from the measured intensity of the detectable signal (par. par. 249).
With respect to claim 40, Hansen et al. teach measuring the intensity of the background signal within the area of interest is performed at a time prior to introducing the biological micro-object into the sequestration pen (image is compared with to an initial image without cells to remove background which is considered a background subtraction, par. 249-250). 
With respect to claim 41, Hansen et al. teach the measured intensity of the detectable signal is normalized for the number of cells observed within the sequestration pen (par. 265).
With respect to claim 42, Hansen et al. teach quantifying the level of secretion of the analyte for the sequestration pen (quantity of secreted product, par. 29).

With respect to claims 54-56, Hansen et al. teach the detectable label is a fluorescent label (par. 298), the analyte secreted by the biological micro-object being an antibody, which is a protein (Human IgG1 Ab, Fig. 23; par. 112 and 260). 
With respect to claim 58, Hansen et al. teach the microfluidic device comprising a plurality of sequestration pens, wherein a biological micro-object is introduced into the at least two sequestration pens of the plurality, and wherein the remainder of the method is carried out with respect to each of the at least two sequestration pens (par. 76); and
comparing a level of secretion for sequestration pens of the at least two sequestration pens of the plurality (par. 76).
With respect to claim 61, Hansen et al. teach selecting the at least two sequestration pens, exporting the biological micro-object from the selected sequestration pen out of the microfluidic device (selected cells are removed from the microfluidic array and recovered out of the microfluidic device in a 96 well plate which indicates exporting the biological micro-object from the selected sequestration pen out of the microfluidic device, par. 79; Fig. 32).
With respect to claim 107, Hansen et al. teach providing a secretion score for the sequestration pen (par. 250). 
With respect to claim 109, Hansen et al. teach the method is automated (par. 112).

secreting the analyte from the biological micro-object into the first fluidic medium within the sequestration pen (human IgG1 antibodies are secreted during the incubation period as illustrated in Fig. 23c, par. 298), wherein the microfluidic device comprises an enclosure having a flow region, wherein the sequestration pen is fluidically connected to the flow region by a single opening, and wherein the sequestration pen contains a first fluidic medium (chamber, 12, is the sequestration pen and channel 14 is the flow region, though there is an inlet and outlet, the chamber is considered to be connected to the flow region via the single opening at the top of the chamber, Fig. 4; par. 283);
introducing a second fluidic medium into the flow region for a first period of time, wherein the second fluidic medium comprises a plurality of reporter molecules each comprising a binding component configured to bind the secreted analyte and a detectable fluorescent label (solution of labeled detection antibody loaded into the chambers, par. 298; label is fluorescent, par. 298);
diffusing a portion of the reporter molecules into the sequestration pen; binding diffused reporter molecules to the analyte secreted within the first fluidic medium within the sequestration pen, thereby producing a plurality of fluorescent reporter molecule:secreted analyte complexes (par. 298; fluids are diffused into the chambers, par. 84 and 91); and

Hansen et al. teach the binding component of the reporter molecule and the secreted analyte being soluble, but do not specifically teach the fluorescent label being soluble and therefore do not teach a soluble RMSA complex.
Tatnell et al. teach a method comprising conjugating antibodies to cyanine dyes, which are water soluble and useful as fluorescent labels (par. 196), in order to provide antibody labeling (par. 196).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the fluroescent label in the method of Hansen et al., a soluble fluorescent label as taught by Tatnell et al. because Hobbs et al. is generic with respect to the type of fluorescent label that can be attached to the binding component and one would be motivated to use the appropriate fluorescent label depending on the economics and availability of components.  Furthermore, the souble cyanine dyes of Tatnell provide the advantage of an intense, highly fluorescent signal (Tatnell, par. 196). 
	One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Hansen and Tatnell are similarly drawn to fluorescent labeling of antibodies.

With respect to claim 130, Hansen et al. teach detecting the reporter molecules located within the area of interest comprises measuring an intensity of a detectable signal coming from the area of interest, wherein the detectable signal emanates from the detectable label of reporter molecules located within an area of interest (par. 29, 32, 33 and 70).
With respect to claim 131, Hansen et al. teach expanding the biological micro-object within the sequestration pen into a clonal population of biological micro-objects (par. 33 and 112).
With respect to claims 132, Hansen et al. teach perfusing the flow region with a culturing medium after introducing the biological micro-object, but before introducing the second fluidic medium into the flow region (par. 13, 19, 27, 28 and 84), wherein the culturing medium comprises a soluble stimulatory component (growth factor, par. 85).
With respect to claim 133, Hansen et al. teach introducing a third fluidic medium into the flow region for a second period of time and allowing at least a portion of unbound reporter molecules to diffuse out of the sequestration pen (wash extensively to remove any unbound fluorescent antibody, par. 298; diffusion occurs in the sequestration pen, par. 84 and 91), wherein detecting the reporter molecules located 
With respect to claims 134, Hansen et al. teach a third fluidic medium introduced to wash for a second period of time (par. 70), but fail to teach the second period of time selected based on modeling and being between 20 and 50 minutes.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claims 35 and 36 are for any particular purpose or solve any stated problem, and the prior art teaches that the selected second period of time may be varied depending on the amount of time required to extensively wash the unbound reporter molecules (par. 70).  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of .

Claims 45, 50 and 136 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2013/0115606) in view of Tatnell et al. (US 2012/0258474), as applied to claims 26 and 129, in view of Bodie et al. (US 2007/0225231) in light of Sehr et al. (US 2003/0044870).
Hansen et al. in view of Tatnell et al. teach a method comprising introducing a second fluidic medium having a reporter molecule comprising a binding component configured to bind to secreted IgG (par. 70-71) and a detectable label (par. 70-71), but fail to teach the reporter comprising a peptide having the sequence of SEQ ID NO: 1.
Bodie et al. teach a peptide specific for immunoglobulin molecules having the sequence of SEQ ID NO: 1 (SEQ ID NO: 2 and 32, par. 8), in order to provide a polypeptide that can be administered to bind with high affinity to an immunoglobulin molecule (par. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the binding component in the method of Hansen et al. in view of Tatnell et al., a peptide having the sequence of SEQ ID NO: 1 as taught by Bodie et al., because Hansen et al. is generic with respect to the binding element that can be incorporated into the method and one would be motivated to use the appropriate binding component for detection of the desired secreted immunoglobulin.  Furthermore Bodie et al. teach that the peptide has the advantage of binding to an immunoglobulin with a high affinity (Bodie, par. 5).

With respect to claim 45, IgG antibodies are known to have a molecular weight of 150 kDa as evidenced by Sehr et al. at par. 9.  Bodie et al. teach SEQ ID NO: 2, which has a molecular weight of 1.748 kDa.  Therefore when the peptide taught by Bodie et al. is used as the binding component of the reporter molecule, the molecular weight of the secreted analyte is more than twice as great as the molecular weight of the reporter molecule and therefore meets the limitation of claim 45.

Response to Arguments
Applicant’s arguments regarding the pending claims, filed 3 December 2020, with respect to the rejections under 35 USC 102(a)(2) over Hobbs have been fully considered and are persuasive.  The rejection under 35 USC 102(a)(2) has been withdrawn however, the rejection under 35 USC 102(a)(1) still stands.
The amendments to U.S. Application 16/849,811 are sufficient to overcome the obviousness double patenting rejection.
Applicant’s arguments with respect to the rejection(s) of the pending claim(s) over Hobbs and Hansen under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant’s amendment requiring soluble RMSA complexes and Tatnell teaching a soluble fluorescent label.

	Applicant argues that Hansen fails to disclose a sequestration pen that is connected to the flow region by a single opening since the chamber has an inlet and an outlet.  Applicant’s argument has been considered, but is not persuasive because the opening at the top the sequestration pen is interpreted as the opening with the flow region positioned above the opening.  A flow region flowing from both sides above the opening of the sequestration pen is similar to the instant invention and therefore Hansen is interpreted as having a single opening.  See generated side view of Hansen’s Fig. 4.

    PNG
    media_image1.png
    623
    900
    media_image1.png
    Greyscale


Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record because Applicant’s argument contradicts Hansen’s disclosure at paragraphs 84 and 91, which teaches perfusion fluid contacting the cell by diffusion.  Applicant has not addressed paragraphs 84 and 91 of Hansen.  Hansen, at paragraph 91 specifically discloses that the velocity of fluid in the cell retaining position is zero and the only perfusion fluid that enters the cell retaining position is by diffusion.  As such, Applicant’s argument is not persuasive since Hansen clearly teaches diffusion of reporter molecules into the sequestration pen.
Applicant further argues that the area of interest of Hansen does not extend along the axis of diffusion between the chamber and the flow region because the area of interest in Hansen is centered about the cells within the chamber and is imaged from the bottom of the chamber and therefore prevents imaging an area of interest that extends along an axis of diffusion.
Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record because Applicant’s argument is directly contradictory to Hansen’s disclosure.  At paragraph 246 and 250, Hansen teaches images taken in two focal planes that are one above the other, which indicates imaging vertically along the chamber and the area of interest including at least a portion of the sequestration pen and extending vertically along the chamber which is the axis of diffusion between the 
Applicant argues that Hansen teaches insoluble bead or cell bound reporter complexes and therefore fail to teach a plurality of soluble reporter molecule: secreted analyte complexes.
Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record because the insoluble bead or cell reporter of Hansen is not interpreted as part of the reporter molecule: secreted analyte complex.  The reporter molecule: secreted analyte complex of Hansen is interpreted as being the human IgG1 secreted antibody, the antibody binding component and the fluorescent label.  Both the secreted antibody and antibody binding component are soluble.  The fluorescent label is not specifically disclosed by Hansen as soluble or insoluble.  However, Tatnell is relied upon for teaching a soluble fluorescent label, which when used as the fluorescent label in Hansen produces a soluble reporter molecule: secreted analyte complex.  Applicant’s argument is not persuasive because the insoluble bead/cell reporter argued by Applicant is not considered part of the claimed complex. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MELANIE BROWN/           Primary Examiner, Art Unit 1641